DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Applicants’ remarks with the preliminary amendment indicate that claims 1-8 and 10-13 are pending.  The amendment has claims numbered 1-6, 8 and 10-13.  The claim numbered 6 in the amendment is an amendment of original claim 7 and will be treated as amended claim 7.  There is no amendment to original claim 6, so original claim 6 will be treated as claim 6.  A complete listing of the claims is required in response to this action.

Specification
The disclosure is objected to because of the following informalities: Page 4, line 25 through page 5, line 2 refer to specific claims which is not permitted because the claims can be amended, renumbered or canceled during prosecution.  In the instant case claim 9 referred to in the specification has been canceled.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second roller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 6 has not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saruta (2020/0247043).
	Saruta et al discloses a print head coater module (100) having a print head (120), a coater (110) having a container (111) and roller assembly (112), and a support structure and rail (50) for moving the print head, container and roller assembly together.  See Figs. 1 and 13 and paragraphs 0027-0032 and 0078.  Note this reference also teaches the limitation of claim 6.

Claim(s) 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myerberg et al (2018/0304357).
	Myerberg et al disclose a print head coater module having a print head (106), a coater (104b, 104b) having a container (116) and roller assembly (114), and a support structure (units are coupled to form a single unit, end of paragraph 0049) and rails (122) for movement together.  See also Fig. 1A-B and paragraphs 0014, 0046, and 0048.  As to claim 2, the unit has two rollers (114) one of which is between one of the containers (116 in coaters 104a and 104b) and the other roller.  As to claim 5, the rollers are height adjustable (paragraph 0061).  As to claim 8, the units are coupled as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (2018/0304357) in view of Pialot et al (2014/0363585) and Kuklinski (2020/0038958).
	This rejection is an alternative to the §102 rejection of claim 2 above.  Myerberg et al use a single roller (114) coupled to each of the containers (104) to spread and compact the powder.  It would have been obvious to one of ordinary skill in the art to use two rollers in place of the single roller of Myerberg et al because in the art the spreading and compacting can be performed by separate rollers  as evidenced by Pialot et al (see Fig. 4 versus Fig. 5, and paragraphs 0050-0051) and spreading and compacting can be performed using two rollers each performing spreading and compacting as evidenced by Kuklinski (Fig. 1A, paragraph 0032).  As to claim 7, Kuklinski teaches that the first roller rotates opposite the direction of movement and second rotates in the direction of movement (Fig. 1A).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (2018/0304357) in view of Pialot et al (2014/0363585) and Kuklinski (2020/0038958) as applied to claims 2 and 7 above, and further in view of Yusef et al (2019/0039301).
	It would have been obvious to one of ordinary skill in the art to use a structured roller as the first roller because Yusef et al (paragraphs 0010 and 0018-0019; Figs. 1-3) indicate that .



Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Myerberg et al (2018/0304357) view of Gunther (2019/0084229) and Hochsmann et al (2018/01694).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of construction boxes when using the printer head coater of Myerberg et al because it will increase production rate and thus lower production costs and the using the same print head to print in more than one construction box simultaneously is known in the art as shown by Gunther (Figs. 10, 11, 13) and Hochsmann et al Fig. 1).  As to claim 13, Gunther and Hochsmann teach aligning the construction boxes longitudinally one after the other.  As to claim 12, the print head coater of Myerberg et al is configured to coat and print bidirectionally.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (2018/0304357) view of Gunther (2019/0084229) and Hochsmann et al (2018/01694) as applied to claims 10, 12, and 13 above, and further in view of Kubo et al (2001/0045678).
	Kubo et al disclose a construction box (61) in which excess powder is discharged downwardly (70a) into a channel structure (71)  having a particulate conveying device (81,83).  It would have been obvious to one of ordinary skill in the art to include the arrangement of Kubo et al in the combination printer of  Myerberg et al, Gunther and Hochsmann et al because it allows for the powder to be recycled thus saving on material costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braunroth (11,000,000), Barnes et al (2021/0178667), Murciego Rodriguez et al (2020/0338817) and Ederer et al (2016/0318251) disclose movement paths of coaters and print heads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.